UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13or 15(d) of the Securities Exchange Act of 1934 Date of Report: (Date of earliest event reported) October 30, 2007 FROZEN FOOD EXPRESS INDUSTRIES, INC. (Exact Name of Registrant as Specifiedin its Charter) Texas (State or Other Jurisdiction of Incorporation) 1-10006 COMMISSION FILE NUMBER 75-1301831 (IRS Employer Identification No.) 1145 Empire Central Place Dallas, Texas75247-4309 (Address of Principal Executive Offices) (214) 630-8090 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) ITEM 2.02. Results of Operations and Financial Condition On October 30, 2007, Frozen Food Express Industries, Inc. issued a news release announcing its results of operations for the three- and nine-month periods endedSeptember 30, 2007, as compared to the comparable periods of 2006. A copy of the news release isfurnished, but not filed,herewith as Exhibit 99.1. ITEM 9.01. Financial Statements and Exhibits (a) Financial statements of business acquired. Not applicable. (b) Pro-forma financial information. Not applicable. (c) Shell company transactions. Not applicable. (d) Exhibits The following exhibit is furnished pursuant to Item 2.02 of Form 8-K: 99.1Press Release datedOctober 30, 2007of Frozen Food Express Industries, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FROZEN FOOD EXPRESS INDUSTRIES, INC. Dated: October 31, 2007 By: /s/ Thomas G. Yetter Thomas G. Yetter Senior Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) EXHIBIT INDEX Exhibit No. Exhibit Title 99.1 Press Release dated October 30, 2007 of Frozen Food Express Industries, Inc.
